DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  In at least paragraphs [0018]-[0019], Applicant indicates that the implant system 10, which encompasses all of microphone 12, transmitter 14, speech processor 16, receiver 22 and electrode array 24 (i.e. all structures shown) is representative of implants already manufactured by a plurality of companies including Advanced Bionics, Cochlear Corp., Neuotron, Oticon and Med El. As Fig. 1 shows only known and available devices, it constitutes prior art.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following portions of the Specification are considered to be Applicant-admitted prior art (hereinafter AAPA), with Examiner observations in parentheses:
[0003] - “Cochlear implants often consist of implantable electrode arrays consisting of multiple electrodes under the control of an external sound processor
[0003] - There are two conventional paradigms by which electrode arrays may be stimulated
Analog stimulation
Created as early as 1960-1970
Has the benefit of temporal resolution, but distorted perceived sound due to overlap of adjacent signals
Pulsatile stimulation delivered sequentially or in paired fashion(also commonly referred to in the art as digital, interleaved, non-overlapping or non-simultaneous stimulation)
Has the benefit of mitigating channel interaction to reduce distortion, but lacks temporal resolution and results in decreased pitch perception (i.e. even single channel/electrode analog 
[0004] - Both spectral pitch and temporal pitch are important for speech recognition, particularly in noisy environments
Interleaved pulsatile stimulation primarily conveys spectral pitch but very little temporal pitch
A single channel of analog stimulation provides better temporal pitch than even 16 channels of interleaved pulsatile stimulation
[0005] - Bilateral cochlear implantation has been known and utilized since the early 2000s
[0013] - Programming code of the instant invention can be implemented in any viable programming language
[0016] - Known techniques exist to harness residual hearing to improve overall hearing performance (the first two commonly referred to as bimodal stimulation)
A cochlear implant on one ear with a hearing aid on the opposite ear
Hybrid cochlear implants utilizing a hearing aid and partial cochlear implant on the same ear
Providing a cochlear implant in one ear with when normal hearing is present in the other ear
[0016] - Already known research has conclusively shown that acoustic (such as that from an analog implant) and electrical (such as that from an interleaved 
[0017] - The present disclosure “aims to harness these [already known] findings”.
[0018], [0019], and Fig. 1: Cochlear implants comprising a microphone, transmitter, and speech processor mounted externally to the patient’s ear with a surgically implanted receiver and electrode array coupled thereto, wherein the signals applied by the electrode array are received by the auditory nerve. The transmitter wirelessly transmits processed excitation signals to the receivers, which converts the signals into a form suitable for transmission on the electrode array. (Per above, the “form suitable for transmission on the electrode” refers to either analog or interleaved pulsatile stimulation as the long-known and ubiquitous paradigms.) As expressly stated, systems comprising all of these features are already manufactured by a plurality of companies including Advanced Bionics, Cochlear Corp., Neuotron, Oticon, and Med El.
[0020] - Single channel analog cochlear implants have been available since the late 1970s
[0020] - Multichannel interleaved/digital and multichannel analog implants have been commercially available since the early 1980s
[0020] - In 2004, bilateral digital cochlear implants were introduced and became the standard of care
[0020] - In 2013, it was discovered that single electrode analog stimulation provides more pitch information than even a large number of pulsatile electrodes 
[0020] - Between 2010-2016 (i.e. more than one year prior to filing of the instant application) it was determined that brains are able to integrate sound from both normal and implanted ears
[0024] - The hardware associated with the analog implant 30 and pulsatile interleaved implant 34 is essentially the same, differing only in the stimulation being delivered. (As the hardware is admitted to be essentially the same, the type of stimulation must therefore be directed by the hardware, which Applicant admits can be implemented in any viable programming language at [0013].)
[0025] - It is known in the art that speech recognition requires access to both “envelope” cues and “fine structure cues”. 
[0025] - Performance plateaus in noisy environments because use of multiple channels provides the needed spectral pitch of the envelope cues but lacks the temporal pitch of the fine structure cues.
[0025], [0026] - In reiterating what was admitted at [0004], the known paradigm of analog stimulation as the ability to transmit the needed “fine structure”/pitch cues, but is not alone sufficient to perceive speech as it lacks the needed “envelope” cues due to degradation of channel interaction in multichannel systems.
[0025], [0026] - In reiterating what was also admitted at [0004], the known paradigm of pulsatile/interleaved digital stimulation having constant pulse widths on each electrode were an improvement to provide the needed envelope cues by 
For further information, see MPEP § 2129 and 2141.01(I).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively recites part of a human, i.e. “first cochlear implant device implanted in one ear”, “second cochlear implant device implanted in another ear”, “first electrode array mounted to a cochlea”, and “second electrode array mounted to a cochlea” in claim 1. Thus, these claims include a human within the scope and are non-statutory. Since claims 5 and 6 recite “surgically implanted” rather than “configured to be surgically implanted”, there is further ambiguity as to whether the human organism is being claimed.
            A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant-admitted prior art (AAPA).
Regarding claims 1 and 12, the AAPA teaches that single channel analog stimulation cochlear implant devices comprising an external speech processor and an implanted electrode array have been commercially available since the 1970s (e.g. paragraphs [0004], [0018]-[0020], [0025], [0026]) to read on the claimed first cochlear implant device comprising a first speech processor configured to provide at least one of 
The AAPA further states that it was known that effective speech recognition requires both spectral pitch (also referred to as “envelope cues”) and temporal pitch (also referred to as “fine structure cues”) (e.g. paragraphs [0004], [0020], [0025], [0026]) and that analog stimulation systems provide superior temporal pitch, i.e. fine structure cures, and that interleaved pulsatile stimulation systems provide superior spectral pitch, i.e. envelope cues (ibid.). The AAPA also states that bilateral cochlear implantation has been known (e.g. paragraphs [0005], [0020]), that a variety of bimodal, bilateral stimulation techniques already exist which combine acoustic and electrical stimulation to optimize hearing performance outcomes (e.g. [0016]), and that it is known that the human brain/central nervous system inherently possesses the physiological ability to integrate the stimulatory information from both ears, including that from acoustic and electrical cochlear stimulation, to improve hearing (e.g. [0016], [0020]). 
Thus, in light of the AAPA when considered as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the known analog cochlear implant system in one ear and the known interleaved pulsatile cochlear implant system in the other ear such that the brain would In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). Thus Applicant’s claims do not provide a meaningful distinction or improvement over what was already known to be possessed in the admitted prior art.
Regarding claims 2 and 13, the AAPA states that multichannel digital implant devices were among the known and available interleaved pulsatile systems (e.g. paragraphs [0004], [0020], [0026]).
Regarding claims 3 and 14, the AAPA states that using a series of interleaved signals of constant pulse width was known (e.g. paragraph [0026]).
Regarding claims 4, 5, 15, and 16, the AAPA states that both analog and interleaved pulsatile/digital stimulation systems have essentially similar hardware including a microphone, transmitter and speech processor configured to mount externally as well as a surgically implanted receiver coupled to an electrode array (e.g. paragraphs [0018], [0019], [0024]).
Regarding claims 6 and 17, the AAPA states that it was known for the surgically implantable receiver of each respective system to wirelessly receive excitation signals from the external transmitter of that system to convert the excitation signals for transmission to the first electrode array (e.g. paragraph [0019]).
Regarding claims 7 and 18, the AAPA states that it was known for the electrode array of each respective implant system to be configured to apply signals received from the receiver to a plurality of regions of an auditory nerve associated with the cochlea of the respective ear (e.g. paragraphs [0018], [0019]).
Regarding claims 8, 9, 19, and 20, the AAPA states that both analog and interleaved pulsatile/digital stimulation systems have essentially similar hardware including a microphone, transmitter and speech processor configured to mount externally as well as a surgically implanted receiver coupled to an electrode array (e.g. paragraphs [0018], [0019], [0024]).
Regarding claims 10 and 21, the AAPA states that it was known for the electrode array of each respective implant system to be configured to apply signals received from 
Regarding claims 11 and 22, the AAPA states that it is known for the first cochlear implant device (i.e. the analog stimulator) to be a multi-electrode device programmed to function as a single channel device (e.g. paragraphs [0004], [0020], [0024]-[0026]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant-admitted prior art (AAPA) in view of either van Dijk et al. (US 2015/0039052 A1, hereinafter van Dijk’052).
Regarding claim 23, the AAPA discloses the invention substantially as claimed, but does not expressly disclose a further step of mapping the first and second cochlear implant devices to the patient by testing the patient’s ability to understand sound information in a plurality of environments. In the same problem-solving area (fitting of cochlear implant systems), van Dijk’052 teaches that it is known to map each cochlear device in a manner which individually tailors the characteristics of electrical stimulation to the recipient, including across different possible speech processing strategies (i.e. analog vs interleaved) such that different maps can be applied to different environments in order to switch between different strategies to optimize the user’s hearing across the multiple different situations/environments (e.g. paragraphs [0027], [0029]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by the AAPA, with mapping of the cochlear implants to the patient by testing the hearing ability in a plurality of environments as taught by van .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2010/0198300 A1 to Smith is considered to make obvious the claims in at least paragraphs [0033] and [0047]. US 2009/0264961 A1 to Schleich et al. is considered to render the claims obvious in at least paragraphs [0007] and [0012]. US 2017/0064462 A1 to Warren et al.; US 2016/0136425 A1 to Hamacher et al.; US 2014/0214123 A1 to Janssen et al.; US 2013/0218237 A1 to Svirsky; US 2009/0264963 A1 to Faltys et al.; US 2005/0209657 A1 to Chung et al.; US 7,376,563 B2 to Leysieffer et al.; US 7,043,303 B1 to Overstreet; and US 4,593,696 to Hochmair et al. are each considered highly relevant to the invention as presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
23 July 2021